426 F.2d 811
UNITED STATES of America, Appellee,v.David Lee TOWNSEND, Appellant.
No. 14349.
United States Court of Appeals, Fourth Circuit.
May 27, 1970.

Milford L. Gibson and Joseph A. Wallace, Elkins, W. Va., on brief for appellant.
Paul C. Camilletti, U. S. Atty., and James F. Companion, Asst. U. S. Atty., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
David Lee Townsend, charged under 18 U.S.C. § 751(b) with escape from the Robert F. Kennedy Youth Center, a federal institution in Morgantown, West Virginia, appeals from a judgment of conviction entered upon a jury verdict. On consideration of the record and briefs, we find oral argument unnecessary and summarily affirm.


2
The contentions made in this appeal regarding the sufficiency of the evidence and the charge to the jury are identical to those raised, and rejected by this court, in United States v. Trieber, 4 Cir., 419 F.2d 1327, which involved one of Townsend's fellow escapees. We find no merit in them as raised here.


3
In addition to the above mentioned points briefed by counsel, Townsend raises three points in his own behalf. The first two are clearly without merit, and the third, an unsupported claim that, despite his denial on voir dire, one of the jurors had been convicted of several felonies,* was never presented to the trial court. Accordingly, we will not consider the question here.


4
Affirmed.



Notes:


*
 Title 28, § 1861, U.S.C., provides that a person otherwise qualified is incompetent as a juror if
"(1) He has been convicted in a State or Federal court of record of a crime punishable by imprisonment for more than one year and his civil rights have not been restored by pardon or amnesty."